UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22310 FactorShares Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) SR Services, LLC 300 Delaware Ave, Suite 800 Wilmington, DE 19801 (Name and address of agent for service) 877 756-PURE Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period: March 31, 2014 Item 1. Reports to Stockholders. Semi-Annual Report March 31, 2014 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers)ETF Ticker: SILJ PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers)ETF TABLE OF CONTENTS March 31, 2014 Page Portfolio Allocation 3 Schedule of Investments 4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Approval of Advisory Agreements and Board Considerations 14 Expense Example 15 Information About the Portfolio Holdings 16 Information About Proxy Voting 16 Privacy Policy 17 2 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers)ETF PORTFOLIO ALLOCATION As of March 31, 2014 (Unaudited) As a percent of net assets: Canada % United Kingdom United States % 3 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers)ETF Schedule of Investments March 31, 2014 (Unaudited) Shares Market Value COMMON STOCKS - 100.0% Metals & Mining - 100.0% Canada - 91.9% Alexco Resource Corporation (a) $ Aurcana Corporation (a) Bear Creek Mining Corporation (a) Endeavour Silver Corporation (a) Excellon Resources, Inc. (a) Fortuna Silver Mines, Inc. (a) Great Panther Silver Ltd. (a) Impact Silver Corporation (a) Kootenay Silver, Inc. (a) MAG Silver Corporation (a) Mandalay Resources Corporation (a) Minco Silver Corporation (a) Mirasol Resources Ltd. (a) Revett Mining Company, Inc. (a) Santacruz Silver Mining Ltd. (a) Scorpio Mining Corporation (a) Sierra Metals, Inc. (a) Silvercorp Metals, Inc. (a) SilverCrest Mines, Inc. (a) Trevali Mining Corporation (a) US Silver & Gold, Inc. (a) United Kingdom - 2.5% Arian Silver Corporation (a) United States - 5.6% Golden Minerals Company (a) Silver Bull Resources, Inc. (a) Total Metals & Mining TOTAL COMMON STOCKS (Cost $6,348,447) Total Investments (Cost $6,348,446) - 100.0% Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. 4 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers)ETF STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2014 (Unaudited) ASSETS Investments in securities, at value* $ Foreign currency* Dividends and interest receivable Total Assets LIABILITIES Management fees payable Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Paid-in Capital $ Undistributed (accumulated) net investment income (loss) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on: Investments in securities ) Foreign currency and translation of other assets and liabilities in foreign currency 2 Net Assets $ *Identified Cost: Investments in securities $ Foreign currency Shares Outstanding^ Net Asset Value, Offering and Redemption Price per Share $ ^ No par value, unlimited number of shares authorized The accompanying notes are an integral part of these financial statements. 5 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers)ETF STATEMENT OF OPERATIONS For the period ended March 31, 2014 (Unaudited) INVESTMENT INCOME Income: Dividends $ Total Investment Income Expenses: Management fees Total Expenses Net Investment Income ) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized Gain (Loss) on: Investments ) Net Change in Unrealized Appreciation (Depreciation) of: Investments in securities and foreign currency ) Net Realized and Unrealized Gain (Loss) on Investments ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) The accompanying notes are an integral part of these financial statements. 6 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers)ETF STATEMENTS OF CHANGES IN NET ASSETS Six Months ended Period ended March 31, September 30, 2013 1 OPERATIONS Net investment income $ ) $ ) Net realized gain (loss) on investments ) ) Net change in unrealized appreciation (depreciation) of investments ) ) Net increase (decrease) in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS From Net Investment Income ) - CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from capital transactions (a) Net increase (decrease) in net assets NET ASSETS Beginning of Period - End of Period $ $ Undistributed net investment income $ ) $ (a) Summary of share transactions is as follows: Six Months Ended March 31, 2014 Period Ended September 30, 2013 Shares Amount Shares Amount Shares Sold $ $ Reinvested Dividends - Shares Redeemed - - ) ) $ $ Beginning Shares - Ending Shares 1 Fund commenced operations on November 29, 1012. The information presented is for the period from November 29, 2012 to September 30, 2013. The accompanying notes are an integral part of these financial statements. 7 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers)ETF FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Six Months Ended Period Ended March 31, September 30, 2013 1 Net Asset Value, Beginning of Period $ $ Income (Loss) from Investment Operations: Net investment income (loss) 2 ) ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less Distributions: Distributions from net investment income ) - Total distributions - - Net asset value, end of period $ $ Total Return -6.48
